Citation Nr: 1242217	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-29 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for low back strain, with degenerative arthritis.

2.  Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel





INTRODUCTION

The Veteran served on active duty from April 1985 to March 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to service connection for back problems, right knee problems, fracture of the right cheek bone and headaches secondary to a fracture of the right cheekbone.  In a June 2010 rating decision, the RO granted entitlement to service connection for residuals of a traumatic right eye zygomatic fracture (claimed as a fracture of the right cheekbone) and for chronic sinusitis with headaches.  As such, these issues are no longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A June 2010 VA medical record noted that the Veteran was being seen for a follow up on his low back pain.  Aside from that record, the claims folder contains only one other clinical report from a VA facility, which was dated in May 2009.  It is unclear whether there are other records of treatment not associated with either the paper or electronic file.  Thus, any available VA medical records should be obtained and associated with the claims file.

In this case, the Veteran has contended that his low back disorder is due to an in-service motorcycle accident.  He also contended that he his current right knee disorder is a result of the same motorcycle accident and an in-service skiing accident.

The Veteran was afforded a VA examination for his claimed disabilities in March 2010.  However, while the examiner diagnosed right knee strain and contusion, and noted that the exit examination of the Veteran did not reflect any right knee disability, he did not take into account the Veteran's service treatment records reflecting a diagnosis of a grade I medial collateral ligament (MCL) strain in 1986 and his contentions of ongoing right knee pain since service.  In addition, he did not provide a clear nexus opinion or rationale concerning the etiology of his right knee disability.  

With regard to the low back disability, the examiner diagnosed low back pain, low back strain, and degenerative arthritis of the lumbar spine consistent with the normal aging process.  He opined that there was no present medical diagnosis that could be attributed to the Veteran's claim of entitlement to service connection for back conditions, and since he had only one brief military office visit for low back conditions and did not seek attention for back issues for his injuries from his motorcycle accident, there was no documentation.  However, the examiner did not comment on the Veteran's service treatment records reflecting reports of chronic back pain lasting five months before his separation, and his reports of back pain and reduced range of motion at the time of his discharge.  In addition, the examiner did not take into account the Veteran's reports of ongoing back pain since service and the private medical records showing treatment for the Veteran's low back disorders from March 2007 to February 2008.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As such, another examination should be provided in order to obtain nexus opinions with regard to the Veteran's right knee and low back pain, taking into account his contentions, service treatment records and any additional treatment records added to the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment related to the back or right knee from the VA since August 2009, when the Veteran had reported he was not receiving any treatment at the VA.

2.  Schedule the Veteran for a VA examination to determine the etiology of his right knee and low back disabilities.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right knee or low back disorders were caused by or are etiologically related to any incident of active duty.

The examiner must discuss the in-service treatment records reflecting a diagnosis of a grade I MCL strain in April 1986 and his contentions of ongoing right knee pain since service.  With regard to the low back disorder, the examiner should comment on the Veteran's service treatment records reflecting reports of chronic back pain lasting five months before his separation and the reports of back pain and reduced range of motion at the time of his discharge.  In addition, the examiner should take into account the Veteran's reports of ongoing back pain since service and the private medical records showing treatment for the Veteran's low back disorders from March 2007 to February 2008.  Regarding the right knee disorder, the in-service diagnosis of an MCL strain, and the Veteran's reports of ongoing pain since service should be considered.

The examiner must provide reasons for each opinion.  If he or she is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  Thereafter, readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

					(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


